Citation Nr: 0310069	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  01- 03 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left knee disability.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In September 2001, the veteran had a personal hearing with 
the undersigned Judge at the RO.


REMAND

In April 2002 the Board undertook additional development of 
the appellant's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  Therefore, this case 
must be returned to the RO for initial consideration of the 
additional evidence.  In this case, the Board obtained an 
additional VA examination to assess the current severity of 
the veteran's left knee disability.  

Accordingly, this case is REMANDED for the following:

The RO should readjudicate the veteran's 
claim for entitlement to an increased 
evaluation for residuals of a left knee 
disability in light of the evidence 
received since the January 2001 Statement 
of the Case (SSOC).  If the claim remains 
denied, the RO should issue a SSOC to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits since January 2001, to include a 
summary of the evidence, including the 
September 2002 VA examination report.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




